

109 HR 4891 RH: Western Water Security Act of 2020
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 558116th CONGRESS2d SessionH. R. 4891[Report No. 116–674, Part I]IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Ms. Torres Small of New Mexico (for herself, Mr. Luján, Ms. Haaland, Mrs. Kirkpatrick, Mr. Hurd of Texas, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 18, 2020Reported from the Committee on Natural Resources with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 18, 2020Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on October 28, 2019A BILLTo provide for the conduct of certain water security measures in the Western United States, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Western Water Security Act of 2020.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—INFRASTRUCTURE AND WATER MANAGEMENT IMPROVEMENTSec. 101. Watersmart extension and expansion.Sec. 102. Emergency drought funding.Sec. 103. Rio Grande Pueblo Irrigation Infrastructure Reauthorization.Title II—GROUNDWATER MANAGEMENTSec. 201. Reauthorization and expansion of the Transboundary Aquifer Assessment Program.Sec. 202. Groundwater management assessment and improvement.Sec. 203. Surface and groundwater water availability and the energy nexus.Title III—WATER CONSERVATION AND ENVIRONMENTAL RESTORATIONSec. 301. Definitions.Sec. 302. Water acquisition program.Sec. 303. Middle Rio Grande Water Conservation.Sec. 304. Sustaining biodiversity during droughts.Sec. 305. Reauthorization of cooperative watershed management program.Title IV—EFFECT ON EXISTING LAWSec. 401. Effect on existing law.2.DefinitionsIn this Act:(1)Rio grande compactThe term Rio Grande Compact means the compact approved by Congress under the Act of May 31, 1939 (53 Stat. 785, chapter 155).(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means the State of New Mexico.IINFRASTRUCTURE AND WATER MANAGEMENT IMPROVEMENT101.Watersmart extension and expansion(a)Definition of eligible applicantSection 9502 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362) is amended—(1)in the matter preceding paragraph (1), by striking section and inserting subtitle;(2)by striking paragraph (7) and inserting the following:(7)Eligible applicantThe term eligible applicant means—(A)any State, Indian tribe, irrigation district, or water district;(B)any State, regional, or local authority, the members of which include one or more organizations with water or power delivery authority;(C)any other organization with water or power delivery authority; or(D)any nonprofit conservation organization.;(3)by redesignating paragraphs (13) through (17) as paragraphs (14) through (18), respectively; and(4)by inserting after paragraph (12) the following:(13)Natural water recharge infrastructureThe term natural water recharge infrastructure means a single project, a number of distributed projects across a watershed, or the redesign and replacement, or removal, of built infrastructure to incorporate natural aquatic elements, in which the project—(A)uses natural materials appropriate to the specific site and landscape setting;(B)mimics natural riverine, floodplain, riparian, wetland, hydrologic, or other ecological processes; and(C)results in aquifer recharge, transient floodplain water retention, or restoration of water in the landscape such that the water returns to a wetland, riparian area, or surface water channel..(b)Research agreementsSection 9504(b)(1) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(b)(1)) is amended—(1)in the matter preceding subparagraph (A), by inserting nonprofit conservation organization,  before or organization;(2)in subparagraph (B), by striking or at the end;(3)by redesignating subparagraph (C) as subparagraph (D); and(4)by inserting after subparagraph (B) the following:(C)to increase natural water recharge infrastructure; or.(c)Water management improvementSection 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $530,000,000 and inserting $700,000,000, subject to the condition that $50,000,000 of that amount shall be used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235).(d)Conforming amendmentSection 4009(d) of Public Law 114–322 (42 U.S.C. 10364 note) is amended by striking on the condition that of that amount, $50,000,000 of it is used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriation Act, 2015 (43 U.S.C. 620 note; Public Law 113–235).102.Emergency drought funding(a)Authorization of appropriationsSection 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended—(1)by striking 120,000,000 and inserting 180,000,000; and(2)by striking 2020 and inserting 2025, of which not more than $30,000,000 shall be made available during that period for the conduct of actions authorized under title I of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2211 et seq.) to benefit imperiled fish and wildlife.(b)Applicable period of drought programSection 104 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214) is amended by striking subsection (a) and inserting the following:(a)In generalThe programs and authorities established under this title shall become operative in any Reclamation State and in the State of Hawaii only—(1)after the Governor or Governors of the affected State or States, or the governing body of an affected Indian Tribe with respect to a reservation, has made a request for temporary drought assistance and the Secretary has determined that the temporary assistance is merited;(2)after a drought emergency has been declared by the Governor or Governors of the affected State or States; or(3)on approval of a drought contingency plan as provided in title II..(c)ReauthorizationSection 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2020 and inserting 2030.103.Rio Grande Pueblo Irrigation Infrastructure ReauthorizationSection 9106 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1304) is amended—(1)in subsection (c)(4), by striking 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources and inserting December 31, 2020, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources; and(2)in subsection (g)(2)—(A)by striking $6,000,000 and inserting such sums as may be necessary; and(B)by striking 2010 through 2019 and inserting 2020 through 2029.IIGROUNDWATER MANAGEMENT201.Reauthorization and expansion of the Transboundary Aquifer Assessment Program(a)Designation of priority transboundary aquifersSection 4(c)(2) of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking New Mexico or Texas and inserting New Mexico, Texas, or Arizona (other than an aquifer underlying Arizona and Sonora, Mexico, that is partially within the Yuma groundwater basin designated by the order of the Director of the Arizona Department of Water Resources dated June 21, 1984).(b)Reauthorization(1)Authorization of appropriationsSection 8(a) of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking fiscal years 2007 through 2016 and inserting fiscal years 2021 through 2029.(2)Sunset of authoritySection 9 of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking enactment of this Act and inserting enactment of the Western Water Security Act of 2020.202.Groundwater management assessment and improvementSection 9504(a) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(a)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by inserting or carrying out any activity after any improvement;(B)by striking subparagraphs (A) through (E);(C)by redesignating subparagraphs (F) through (H) as subparagraphs (B) through (D), respectively;(D)by inserting before subparagraph (B) (as so redesignated) the following:(A)to assist States and water users in complying with interstate compacts through temporary, voluntary, and compensated transactions that decrease consumptive water use at a regional or watershed scale;;(E)in subparagraph (B) (as so redesignated), by striking to prevent and inserting to achieve the prevention of;(F)in subparagraph (C) (as so redesignated), by striking to accelerate and inserting to achieve the acceleration of; and(G)in subparagraph (D) (as so redesignated)—(i)by striking clause (i) and inserting the following:(i)to increase ecological resilience to climate change, including by enhancing natural water recharge infrastructure within a floodplain or riparian wetland, by addressing climate-related impacts or vulnerability to the water supply of the United States;;(ii)in clause (ii), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(iii)to plan for or address the impacts of drought.;(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(3)by inserting after paragraph (1) the following:(2)Eligible projectsThe improvements or activities eligible for assistance under paragraph (1) may include improvements or activities—(A)using an approach—(i)to conserve water;(ii)to increase water use efficiency;(iii)to facilitate water markets; or(iv)to enhance water management, including increasing the use of renewable energy in the management and delivery of water or increasing natural water recharge infrastructure;(B)to improve the condition of natural water recharge infrastructure; or(C)to achieve the acceleration of the adoption and use of advanced water treatment technologies to increase water supply.; and(4)in paragraph (4) (as so redesignated)—(A)in subparagraph (B)(i), by striking subclause (II) and inserting the following:(II)to use the assistance provided under a grant or agreement to increase the consumptive use of water for agricultural operations above the pre-project levels, as determined pursuant to the law of the State in which the operation of the eligible applicant is located.; and(B)in subparagraph (E)—(i)by striking clause (i) and inserting the following:(i)Federal share(I)In generalExcept as provided in subclause (II), the Federal share of the cost of any infrastructure improvement or activity that is the subject of a grant or other agreement entered into between the Secretary and an eligible applicant under paragraph (1) shall not exceed 50 percent of the cost of the infrastructure improvement or activity.(II)Increased federal share for certain infrastructure improvements and activities(aa)In generalThe Federal share of the cost of an infrastructure improvement or activity described in item (bb) shall not exceed 75 percent of the cost of the infrastructure improvement or activity.(bb)Infrastructure improvements and activities describedAn infrastructure improvement or activity referred to in item (aa) is an infrastructure improvement or activity that provides benefits to consumptive water users and nonconsumptive ecological or recreational values in which—(AA)in the case of an infrastructure improvement or activity that conserves water, the conserved water is returned to a surface water source with ecological or recreational benefits; or(BB)in the case of other infrastructure improvements or activities, the majority of the benefits are nonconsumptive ecological or recreational benefits.; and(ii)in clause (ii), in the matter preceding subclause (I), by striking paragraph (2) and inserting paragraph (3).203.Surface and groundwater water availability and the energy nexusSection 9508(d)(3) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10368(d)(3)) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the semicolon and inserting ; and; and(3)by adding at the end the following:(F)oil, gas, and mineral development under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Act of May 11, 1938 (commonly known as the Indian Mineral Leasing Act of 1938) (25 U.S.C. 396a et seq.), sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.), and the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);.IIIWATER CONSERVATION AND ENVIRONMENTAL RESTORATION301.DefinitionsIn this title:(1)BasinThe term Basin—(A)is limited to areas within the State; and(B)means each of—(i)the Upper Rio Grande Basin;(ii)the Middle Rio Grande Basin;(iii)the Lower Rio Grande Basin;(iv)the Lower Pecos River Basin;(v)the Gila River Basin;(vi)the Canadian River Basin;(vii)the San Francisco River Basin; and(viii)the San Juan River Basin.(2)DistrictThe term District means—(A)the Middle Rio Grande Conservancy District;(B)the Elephant Butte Irrigation District;(C)the Carlsbad Irrigation District; (D)the Arch Hurley Conservancy District;(E)the Pecos Valley Artesian Conservation District; or(F)the San Juan Water Commission.(3)PuebloThe term Pueblo means each of the following pueblos in the State:(A)Cochiti.(B)Santo Domingo.(C)San Felipe.(D)Santa Ana.(E)Sandia.(F)Isleta.302.Water acquisition program(a)AuthorizationThe Secretary, acting through the Commissioner of Reclamation, shall carry out in the Basins a water acquisition program in coordination with the other appropriate Federal agencies, State agencies, and non-Federal stakeholders, under which the Secretary shall—(1)make acquisitions, or assist the State or a District in making acquisitions, of water in the Basins by lease or purchase of water rights or contractual entitlements from willing lessors or sellers, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), the Rio Grande Compact, and applicable State law relating to the acquisition and administration of water rights; and(2)take any other actions, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), the Rio Grande Compact, and applicable State law, that the Secretary determines would achieve the purposes of the water acquisition program described in subsection (b).(b)PurposesThe purposes of the water acquisition program are—(1)to enhance stream flow to benefit fish and wildlife (including endangered species), water quality, and river ecosystem restoration in the Basins;(2)to enhance stewardship and conservation of working land, water, and watersheds in the Basins, consistent with the purpose described in paragraph (1); and(3)to address water supply-demand imbalances in the Basins, consistent with State law and the purpose described in paragraph (1).(c)CoordinationTo assist in developing and administering the program, the Secretary may provide funds to the State, a District, or a federally established nonprofit entity with particular expertise in western water transactions.(d)District projectsSubject to the Rio Grande Compact and applicable State law, the Secretary may develop programs to provide—(1)cost-share assistance to a District to reduce water depletions by agricultural producers and irrigators in that District by making irrigation system improvements and increasing system efficiency;(2)incentives to a District for the establishment of a water leasing program from willing lessors for agricultural producers and irrigators in that District to temporarily lease pre-1907 water rights (instead of permanent severance from irrigable land) for the purpose of providing benefits to species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other river ecosystem benefits; and(3)cost-share assistance to a District to implement infrastructure or operational changes that will allow for effective management of a leasing program, while maintaining adequate water deliveries to other agricultural producers and irrigators.303.Middle Rio Grande Water Conservation(a)In generalThe Secretary, in cooperation with a District and in consultation with the Pueblos, may provide funding and technical assistance for the installation of metering and measurement devices and the construction of check structures on irrigation diversions, canals, laterals, ditches, and drains—(1)to ensure the conservation and efficient use of water within that District by—(A)reducing actual consumptive use; or(B)not increasing the use of water; and(2)to improve the measurement and allocation of water, including water acquired through the water acquisition program established under section 302.(b)Rio grande, san acacia, and isleta reaches(1)In generalThe Secretary shall provide for the development of a comprehensive plan for the San Acacia and Isleta reaches to plan, design, permit, construct, and prioritize projects that balance river maintenance, water availability, use, and delivery, and ecosystem benefits, including—(A)planning, permitting, and construction of a pumping station at Bosque del Apache National Wildlife Refuge for the purpose of more efficiently using water to provide—(i)a stable supply for the Refuge; and(ii)an efficient and reliable supply of water to the Rio Grande for the benefit of the endangered silvery minnow and Southwestern willow flycatcher;(B)planning, permitting, and construction of a river channel realignment project near the Rio Grande mile-83 for the purpose of conveying water and sediment through the reach to Elephant Butte Reservoir and addressing river channel aggradation while maintaining floodplain connectivity during the snowmelt runoff;(C)planning, permitting, and construction of a controlled outlet for the low flow conveyance channel to the Rio Grande between Fort Craig, New Mexico, and Rio Grande mile-60 for the purpose of water use and delivery, enhancement and development of habitat areas, and possible creation of a single-channel river ecosystem; and(D)development of a Lower Reach plan—(i)to identify additional projects and maintenance activities with water use, sediment management, and delivery and ecosystem benefits; and(ii)to prioritize implementation of all projects and activities.(2)Public participationIn carrying out this subsection, the Secretary shall provide a process for public participation and comment during plan development and alternative analysis.304.Sustaining biodiversity during droughtsSection 9503(b) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10363(b)) is amended—(1)in paragraph (3)(D), by inserting and native biodiversity after wildlife habitat; and(2)in paragraph (4)(B), by inserting and drought biodiversity plans to address sustaining native biodiversity during periods of drought after restoration plans.305.Reauthorization of cooperative watershed management programSection 6002(g)(4) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015a(g)(4)) is amended by striking 2020 and inserting 2031.IVEFFECT ON EXISTING LAW401.Effect on existing law(a)In generalAn action taken by the Secretary or another entity under this Act or an amendment made by this Act shall comply with applicable State laws in effect on the date of enactment of this Act.(b)State lawNothing in this Act or an amendment made by this Act affects, is intended to affect, or interferes with a law of the State relating to the control, appropriation, use, or distribution of water, or any vested right acquired under the law.(c)Rio grande compactNothing in this Act or an amendment made by this Act affects or is intended to affect or interfere with any obligation of a State under the Rio Grande Compact or any litigation relating to the Rio Grande Compact.December 18, 2020Reported from the Committee on Natural Resources with an amendmentDecember 18, 2020Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed